

116 HRES 743 IH: Expressing strong disapproval of the President’s formal notification to the United Nations of his intent to withdraw the United States from the Paris Agreement.
U.S. House of Representatives
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 743IN THE HOUSE OF REPRESENTATIVESDecember 5, 2019Mr. Schneider (for himself, Ms. Wasserman Schultz, Mr. Cartwright, Mr. Connolly, Ms. Kaptur, Mr. Panetta, Ms. Speier, Ms. Clarke of New York, Mr. Schiff, Mr. Kildee, Ms. Schakowsky, Mr. Tonko, Mrs. Dingell, Mr. Rush, Ms. Moore, Mr. Gonzalez of Texas, Ms. Barragán, Mr. Suozzi, Mr. Casten of Illinois, Mr. Foster, Ms. DelBene, Ms. McCollum, Mrs. Davis of California, Mr. Krishnamoorthi, Mr. Garamendi, Ms. Jayapal, Mr. Brendan F. Boyle of Pennsylvania, Mr. Blumenauer, Mrs. Napolitano, Mr. Welch, Mr. Pocan, Mrs. Torres of California, Mrs. Watson Coleman, Ms. Norton, Mr. Takano, Mr. Larsen of Washington, Mr. Grijalva, Mr. Heck, Mr. Smith of Washington, Mr. Raskin, Mr. Lipinski, Ms. Kelly of Illinois, Mrs. Lawrence, Mr. Pascrell, Mr. Sablan, Mr. Huffman, Mr. O'Halleran, Mrs. Murphy of Florida, Mr. Morelle, Mr. Serrano, Mr. Sherman, Mr. Cooper, Mr. Price of North Carolina, Mr. Cisneros, Mr. Lynch, Mr. Quigley, Mr. Meeks, Mr. Ted Lieu of California, Mr. Correa, Ms. Bonamici, Mr. Stanton, Mr. Case, Ms. Pingree, Mr. DeSaulnier, Mr. McEachin, Mr. Perlmutter, Mr. Kilmer, Ms. Underwood, Mr. Keating, Mr. Neguse, Ms. Lee of California, Mr. Levin of California, Mr. Beyer, Mr. Cleaver, Mr. Carson of Indiana, Mr. Pappas, Ms. Meng, Mr. Costa, Ms. Bass, Mr. Cohen, Mr. Espaillat, Ms. Castor of Florida, Mr. Larson of Connecticut, Mr. Aguilar, Mr. Crist, Mr. Courtney, Ms. Judy Chu of California, Mr. Schrader, Mr. Yarmuth, Mr. Sean Patrick Maloney of New York, Mr. Soto, Mr. DeFazio, Miss Rice of New York, Ms. Gabbard, Mr. Michael F. Doyle of Pennsylvania, Mrs. Lowey, Mr. Delgado, Mr. Cox of California, Mr. Kind, Mrs. Hayes, Mr. Gallego, Mrs. Axne, Mr. Clay, Ms. Eshoo, Ms. Frankel, Ms. Brownley of California, Mr. Ryan, Mr. Lowenthal, Mr. Hastings, Mr. Peters, Mr. Scott of Virginia, Ms. DeGette, Ms. Schrier, Mr. Danny K. Davis of Illinois, Mr. Rouda, Mr. Payne, Mr. Sarbanes, Ms. Kuster of New Hampshire, Ms. Mucarsel-Powell, Mrs. Fletcher, Ms. Finkenauer, Mr. Malinowski, Ms. Stevens, Ms. Haaland, Mr. Jeffries, Mr. Deutch, Mr. Khanna, Mr. Carbajal, Mr. McNerney, Mr. Engel, Ms. DeLauro, Mr. Kennedy, Mr. Neal, Mr. Nadler, Ms. Lofgren, Ms. Velázquez, Mr. Loebsack, Mr. Evans, Mrs. Bustos, Mr. Bera, Mr. McGovern, Ms. Titus, Mr. Sires, Ms. Matsui, Mr. Lewis, Mr. Lawson of Florida, Mr. Ruppersberger, Mr. Butterfield, Mr. Swalwell of California, Ms. Waters, Mr. Cicilline, Mr. Norcross, Ms. Fudge, and Ms. Sewell of Alabama) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing strong disapproval of the President’s formal notification to the United Nations of his
			 intent to withdraw the United States from the Paris Agreement.
	
 Whereas global climate change is a threat to the United States national security, public health, national economy, and the legacy we will leave to our children;
 Whereas there is expert-level consensus within the Federal Government, from the intelligence community and Department of Defense to the Department of Agriculture, Department of Transportation, and the National Oceanic and Atmospheric Administration, that climate change is real, already affecting the United States, and poses a dire threat to our well-being and security if left unaddressed;
 Whereas on November 23, 2018, the U.S. Global Change Research Program, a collaboration of thirteen Federal agencies, released Volume II of its Fourth National Climate Assessment (NCA4) outlining the impact climate change will have on human and societal welfare, including region-specific effects, and issues affecting natural resource management, public health, emergency response, and other critical issues to national well-being;
 Whereas NCA4 makes clear that communities around the country are already facing climate-driven impacts on human health such as extreme heat, expanded exposure to vector-borne diseases, poor air quality, and weather events that are displacing communities;
 Whereas NCA4 found that reducing greenhouse gas emissions could, by the end of the century, result in thousands of American lives saved and hundreds of billions of dollars in health-related economic benefits gained each year;
 Whereas NCA4 highlighted that already-aging United States infrastructure, from stormwater management to the electrical grid, would be stretched to its limit in the face of Federal inaction toward combating climate change;
 Whereas on May 6, 2019, the United Nations Intergovernmental Science-Policy Platform on Biodiversity and Ecosystem Services (IPBES) released its updated Global Assessment, which found that around one million species, 1 in 4, are at risk of extinction as a result of climate change;
 Whereas the IPBES Global Assessment found that the reduction in global biodiversity that is driven by climate changes threatens global food security, and the NCA4 notes that climate change is expected to disrupt United States agricultural productivity and threaten domestic crop yields;
 Whereas the United Nations Secretary-General Antonio Gonzalez stated at the opening of the United Nations Climate Change Conference COP25, that choosing the path of hope is not the job of one person, one industry or one government alone … the only solution is rapid, ambitious, transformative action by all—governments, regions, cities, businesses and civil society, and that we made a commitment to the people of the world through the Paris Agreement. It was a solemn promise … to do anything less will be a betrayal of our entire human family and all the generations to come.;
 Whereas the World Meteorological Organization’s Provisional Statement on the State of the Global Climate in 2019, released on December 3, 2019, stated that 2019 ends the warmest decade on record and that greenhouse gas concentrations have reached a record new high of 407.8 parts per million;
 Whereas the United Nations Environment Programme’s Emissions Gap Report 2019, released in November 2019, highlighted the significant work the global community must undertake in order to overcome the shortcomings of current commitments to keep global temperature rise to two degrees Celsius, that greenhouse gas emissions continued to increase in 2019, that G20 countries account for more than 75 percent of greenhouse gas emissions, and that enhanced action by G20 members will be essential for the global mitigation effort;
 Whereas the most vulnerable communities, including communities of color, women, children, the elderly, persons with disabilities, low-income communities, and those with underlying health conditions, face even greater health risks as a result of climate change;
 Whereas the United States is already seeing climate change exacerbate extreme weather events, including 6 Category 5 hurricanes in the past 4 years, the issuance of the first-ever Extreme Red Flag Warning for wildfires, and communities around the country regularly facing 100 Year Floods;
 Whereas investing in energy efficiency and clean energy technologies is an extraordinary job creation opportunity for the United States that already employs more than 3,260,000 people, with solar and wind technicians representing the first and second fastest-growing jobs in the entire United States economy by 2026, respectively;
 Whereas the United States can lead the world in innovation and manufacturing clean energy technologies, creating good-paying jobs, modernizing the energy grid, and growing new companies that will be the titans of a new clean energy economy;
 Whereas the Paris Agreement highlights the importance of environmental justice and equity in our climate solutions, particularly in light of the impact climate change is expected to have on vulnerable communities around the globe;
 Whereas the Paris Agreement is an international accord that aims to limit the increase in global temperatures to less than two degrees Celsius and urges efforts to limit the increase to one and a half degrees Celsius above pre-industrial levels;
 Whereas the Paris Agreement was adopted on December 12, 2015, opened for signature on April 22, 2016, and entered into force on November 4, 2016;
 Whereas 197 parties are signatories and 187 are officially party to the Paris Agreement, including the largest emitters of carbon pollution, China, the European Union, and India;
 Whereas if the United States withdrew from the Paris Agreement, it would be the only nation in the world to do so;
 Whereas the United States, as one of the world’s top emitters of carbon pollution, has an obligation to participate in global efforts to curb climate change;
 Whereas the United States exit from the Paris Agreement will cede leadership on clean energy technologies, and the jobs they create, to China, India, and other nations;
 Whereas a group of States, including California, Colorado, Connecticut, Delaware, Hawaii, Illinois, Maine, Maryland, Massachusetts, Michigan, Minnesota, Montana, Nevada, New Jersey, New Mexico, New York, North Carolina, Oregon, Pennsylvania, Rhode Island, Vermont, Virginia, Washington, Wisconsin, and the territory of Puerto Rico, have all joined the United States Climate Alliance, a bipartisan group of States committed to upholding the goals of the Paris Agreement;
 Whereas more than 3,800 mayors, college and university leaders, businesses, and investors in the United States announced their continued support for the Paris Agreement;
 Whereas leaders of the world’s religious communities recognize the grave threat to humanity posed by climate change and our moral obligation to protect the earth and its people publicly have called upon politicians, business leaders, and the faithful to take action to address climate change; and
 Whereas millions of Americans have made their voices heard in support of the Paris Agreement, and the United States upholding its commitments to the international community to reduce carbon pollution for the benefit of good-paying jobs, healthy families, and a sustainable future for our environment now and in future generations: Now, therefore, be it
	
 That the House of Representatives— (1)strongly disapproves of the President’s formal notification to the United Nations of his intent to withdraw the United States from the Paris Agreement;
 (2)commends the group of States, cities, colleges and universities, businesses, investors, and individuals who have publicly expressed their support for the Paris Agreement; and
 (3)urges the President to reverse his decision and maintain United States participation in the Paris Agreement.
			